Exhibit 10.1

TERM LOAN AGREEMENT

Dated as of September 14, 2015

among

ALBEMARLE CORPORATION,

(the “Borrower”),

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

BNP PARIBAS,

as Co-Documentation Agents

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

MIZUHO BANK, LTD.

SUMITOMO MITSUI BANKING CORPORATION

and

ING BANK N.V.

as Co-Syndication Agents

Arranged By:

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

and

BNP PARIBAS SECURITIES CORP.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     17   

1.03

 

Accounting Terms

     17   

1.04

 

Rounding

     18   

1.05

 

References to Agreements and Laws

     18   

1.06

 

Times of Day

     19   

ARTICLE II.

 

THE COMMITMENTS AND LOANS

     19   

2.01

 

Loans

     19   

2.02

 

Borrowings, Conversions and Continuations of Loans

     19   

2.03

 

Prepayments

     20   

2.04

 

Termination or Reduction of Commitments

     21   

2.05

 

Repayment of Loans; Amortization

     21   

2.06

 

Interest

     22   

2.07

 

Fees

     23   

2.08

 

Computation of Interest and Fees

     23   

2.09

 

Evidence of Debt

     23   

2.10

 

Payments Generally; Administrative Agent’s Clawback

     23   

2.11

 

Sharing of Payments

     25   

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     25   

3.01

 

Taxes

     25   

3.02

 

Illegality

     28   

3.03

 

Inability to Determine Rates

     29   

3.04

 

Increased Cost and Reduced Return; Capital Adequacy

     29   

3.05

 

Funding Losses

     30   

3.06

 

Matters Applicable to all Requests for Compensation

     31   

3.07

 

Survival

     31   

ARTICLE IV.

 

CONDITIONS PRECEDENT TO THE LOANS

     31   

4.01

 

Conditions to Borrowing

     31   

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

     33   

5.01

 

Existence, Qualification and Power

     33   

5.02

 

Authorization; No Contravention

     33   

5.03

 

Governmental Authorization; Other Consents

     33   



--------------------------------------------------------------------------------

5.04

 

Binding Effect

     33   

5.05

 

Financial Statements; No Material Adverse Change

     34   

5.06

 

Litigation

     34   

5.07

 

No Default

     34   

5.08

 

Ownership of Property; Liens

     35   

5.09

 

Environmental Compliance

     35   

5.10

 

Insurance

     35   

5.11

 

Taxes

     35   

5.12

 

ERISA Compliance

     35   

5.13

 

Margin Regulations; Investment Company Act

     36   

5.14

 

Disclosure

     36   

5.15

 

Compliance with Laws

     37   

5.16

 

Intellectual Property; Licenses, Etc.

     37   

5.17

 

Subsidiaries

     37   

5.18

 

Solvency

     37   

5.19

 

Sanctions; Anti-Corruption Laws

     37   

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

     38   

6.01

 

Financial Statements

     38   

6.02

 

Certificates; Other Information

     38   

6.03

 

Notices

     40   

6.04

 

Payment of Obligations

     40   

6.05

 

Preservation of Existence, Etc.

     41   

6.06

 

Maintenance of Properties

     41   

6.07

 

Maintenance of Insurance

     41   

6.08

 

Compliance with Laws

     41   

6.09

 

Books and Records

     41   

6.10

 

Inspection Rights

     41   

6.11

 

Use of Proceeds

     42   

ARTICLE VII.

 

NEGATIVE COVENANTS

     42   

7.01

 

Liens

     42   

7.02

 

Mergers, Dispositions, etc.

     43   

7.03

 

Change in Nature of Business

     44   

7.04

 

Transactions with Affiliates

     44   

7.05

 

Use of Proceeds

     44   

7.06

 

Financial Covenant

     45   

7.07

 

Subsidiary Indebtedness

     45   

7.08

 

Sanctions

     46   

7.09

 

Anti-Corruption Laws

     46   

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

     46   

8.01

 

Events of Default

     46   

8.02

 

Remedies Upon Event of Default

     48   

8.03

 

Application of Funds

     48   

 

iii



--------------------------------------------------------------------------------

ARTICLE IX.

 

ADMINISTRATIVE AGENT

     49   

9.01

 

Appointment and Authority

     49   

9.02

 

Rights as a Lender

     49   

9.03

 

Exculpatory Provisions

     50   

9.04

 

Reliance by Administrative Agent

     50   

9.05

 

Delegation of Duties

     51   

9.06

 

Resignation of Administrative Agent

     51   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     52   

9.08

 

No Other Duties, Etc.

     52   

9.09

 

Administrative Agent May File Proofs of Claim

     52   

ARTICLE X.

 

MISCELLANEOUS

     53   

10.01

 

Amendments, Etc.

     53   

10.02

 

Notices; Effectiveness; Electronic Communication

     54   

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     56   

10.04

 

Expenses; Indemnity; Damage Waiver

     57   

10.05

 

Payments Set Aside

     58   

10.06

 

Successors and Assigns

     59   

10.07

 

Confidentiality

     62   

10.08

 

Set-off

     63   

10.09

 

Interest Rate Limitation

     63   

10.10

 

Counterparts

     63   

10.11

 

Integration; Effectiveness

     64   

10.12

 

Survival of Representations and Warranties

     65   

10.13

 

Severability

     65   

10.14

 

Tax Forms

     64   

10.15

 

Replacement of Lenders

     66   

10.16

 

USA PATRIOT Act Notice

     67   

10.17

 

Governing Law; Jurisdiction; Etc.

     67   

10.18

 

Waiver of Right to Trial by Jury

     68   

10.19

 

No Advisory or Fiduciary Responsibility

     69   

10.20

 

Electronic Execution of Assignments and Certain Other Documents

     69   

SCHEDULES

  

2.01

 

Commitments and Pro Rata Shares

  

5.09

 

Environmental Matters

  

5.17

 

Subsidiaries

  

7.01

 

Existing Liens

  

EXHIBITS

  

A

 

Form of Loan Notice

  

B

 

Form of Note

  

C

 

Form of Compliance Certificate

  

D

 

Form of Assignment and Assumption

  

E

 

Form of Administrative Questionnaire

  

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT is entered into as of September 14, 2015 among
ALBEMARLE CORPORATION, a Virginia corporation (the “Borrower”), the Lenders
(defined herein) and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

RECITALS

The Borrower has requested that the Lenders provide term loan facilities, and
the Lenders are willing to do so on the terms and conditions set forth herein.

The term loan facility and the transactions contemplated hereunder are in the
corporate interests of the Borrower.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

  1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” by any Person means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the assets of, or of a business unit or division of, another Person or at
least a majority of the securities having ordinary voting power for the election
of directors, managing general partners or the equivalent of another Person, in
each case whether or not involving a merger or consolidation with such other
Person and whether for cash, property, services, assumption of Indebtedness,
securities or otherwise.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit E or any other form supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, for purposes of determining Affiliates of a member of the
Consolidated Group, a Person shall be deemed to be Controlled by another Person
if such other Person possesses, directly or indirectly, power to vote 35% or
more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.

“Agent Parties” has the meaning specified in Section 10.02.



--------------------------------------------------------------------------------

“Agreement” means this Term Loan Agreement.

“Applicable Rate” means, for any day, the applicable rate per annum set forth
below based upon the Ratings of S&P, Moody’s and Fitch in effect on such day:

 

     S&P/Moody’s/Fitch
Rating    Tranche A
Eurocurrency Rate
Loans     Tranche A
Base Rate
Loans     Tranche B
Eurocurrency Rate
Loans     Tranche B
Base Rate
Loans  

Level 1

   > BBB+ / Baa1 /
BBB+      1.000 %      0.000 %      1.000 %      0.000 % 

Level 2

   BBB / Baa2 / BBB      1.125 %      0.125 %      1.125 %      0.125 % 

Level 3

   BBB- / Baa3 / BBB-      1.375 %      0.375 %      1.375 %      0.375 % 

Level 4

   BB+ / Ba1 / BB+      1.625 %      0.625 %      1.625 %      0.625 % 

Level 5

   <BB+ / Ba1 /BB+      1.875 %      0.875 %      1.875 %      0.875 % 

For purposes of the foregoing, (a) if each of Moody’s, S&P and Fitch shall have
a Rating in effect and the Ratings established by such rating agencies shall
fall within different Levels in the foregoing table, the Applicable Rate shall
be based on the Level in which two of such Ratings shall fall or, if there shall
be no such Level, on the Level in which the second highest of the three Ratings
shall fall; (b) if only two of S&P, Moody’s and Fitch shall have Ratings in
effect, then the Applicable Rate shall be based on the Level in which the higher
Rating shall fall unless one of such Ratings is two or more Levels lower than
the other, in which case the Applicable Rate shall be based on the Level next
above that of the lower of the two Ratings; (c) if only one of S&P, Moody’s and
Fitch shall have a Rating in effect, then the Applicable Rate shall be based on
the Level next below that in which such Rating shall fall; and (d) if none of
Moody’s, S&P and Fitch shall have a Rating in effect, then the Applicable Rate
shall be based on Level 5. If the Rating established or deemed to have been
established by Moody’s, S&P or Fitch shall be changed (other than as a result of
a change in the rating system of Moody’s, S&P or Fitch), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of S&P, Moody’s or Fitch shall change, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system and, pending the effectiveness of any such amendment, the Applicable Rate
shall be determined as provided above as if the affected rating agency did not
have a Rating in effect. Determinations by the Administrative Agent of the
Applicable Rate shall be conclusive absent manifest error. For the avoidance of
doubt, Level 1 in the table above is the “highest” Level and Level 5 is the
“lowest” Level.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means the financial institutions identified as Joint Lead Arrangers
and Joint Bookrunners on the cover page of this Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, following the
occurrence and during the continuation of an Event of Default, shall also
include the allocated cost of internal legal counsel and all expenses and
disbursements of internal counsel directly attributable to the enforcement of
the Administrative Agent’s or Lenders’ rights under this Agreement.

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, as determined by the
Administrative Agent in its reasonable judgment and (d) in the case of any Sale
and Lease Back Transaction, the present value (discounted in accordance with
GAAP at the debt rate implied in the applicable lease) of the obligations of the
lessee for rental payments during the term of such lease.

“Availability Period” means the period commencing on the Closing Date and ending
at the earliest of (a) 5:00 p.m., New York time on November 15, 2015, and
(b) the termination of the Commitments pursuant to Section 2.04 or Section 8.02.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus  1⁄2 of 1% and (c) the Eurocurrency Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the next
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the Eurocurrency Screen Rate at
approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or the Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and, if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means any such day that is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank market.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation,

 

3



--------------------------------------------------------------------------------

implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) acquires directly or indirectly, beneficially
or of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower or
any Person directly or indirectly Controlling the Borrower; or (b) a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be individuals (i) who were members of that board of directors
on the Closing Date, (ii) whose election or nomination to that board of
directors or equivalent governing body was approved by individuals referred to
in clause (i) above constituting at the time of such election or nomination at
least two-thirds of that board of directors or equivalent governing body or
(iii) whose election or nomination to that board of directors or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least two-thirds of that board of directors or equivalent governing body.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche A Term Loans or
Tranche B Term Loans, (b) any Commitment, refers to whether such Commitment is a
Tranche A Commitment or a Tranche B Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.

“Closing Date” means the date of this Agreement.

“Commitment” means a Tranche A Commitment, a Tranche B Commitment or any
combination thereof (as the context requires).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for the Consolidated Group, an
amount equal to the sum of (a) Consolidated Net Income for such period plus
(b) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges for such period, (ii) the provision
for federal, state, local and foreign income taxes payable by the Consolidated
Group for such period, (iii) the amount of depreciation and amortization expense
for such period, (iv) non-cash expenses for such period (excluding any non-cash
expense to the extent that it represents an accrual of or reserve for cash
payments in any future period), (v) non-cash goodwill impairment charges for
such period and (vi) any non-cash loss attributable to the mark-to-market
adjustments in the valuation of pension liabilities (to the extent the cash
impact resulting from such loss has not been realized) in accordance with
Accounting Standards Codification 715 (ASC 715) plus (c) with respect to the
Rockwood Acquisition, cost synergies (net of continued associated expenses)
related to operational changes, restructurings, reorganizations, operating
expense reductions, operating improvements and similar restructuring initiatives
relating to the Rockwood Acquisition that, as of the date of calculation with
respect to such period, are reasonably anticipated by the Borrower in good faith
to be realized within 12 months following the Rockwood Acquisition; provided
that (i) such cost synergies are calculated on a basis that is

 

4



--------------------------------------------------------------------------------

consistent with Article 11 of Regulation S-X under the Securities Act of 1933,
(ii) the aggregate amount of such adjustments under this clause (c) taken into
account in determining Consolidated EBITDA for any period of determination shall
not exceed an aggregate amount equal to 5% of Consolidated EBITDA for such
period (determined without giving effect to this clause (c)) and (iii) to the
extent such cost synergies are no longer reasonably expected by the Borrower to
be realized within 12 months following the Rockwood Acquisition, then such cost
synergies shall not be included in the definition of “Consolidated EBITDA”,
minus (d) to the extent included in calculating such Consolidated Net Income,
(i) non-cash income during such period (excluding any non-cash income to the
extent that it represents cash receipts in any future period) and (ii) any
non-cash gains attributable to the mark-to-market adjustments in the valuation
of pension liabilities in accordance with Accounting Standards Codification 715
(ASC 715), all as determined in accordance with GAAP.

“Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.

“Consolidated Group” means the Borrower and its consolidated Subsidiaries as
determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for the Consolidated
Group, all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and the implied interest
component under Securitization Transactions, in each case on a consolidated
basis determined in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters ending on such date.

“Consolidated Net Income” means, for any period, for the Consolidated Group, the
sum, without duplication, of (i) net income of the Consolidated Group (excluding
items reported as nonrecurring or unusual in the consolidated financial
statements of the Borrower and the Consolidated Group and related tax effects)
for that period minus (ii) to the extent included in the amount determined
pursuant to clause (i) above, the income of any Subsidiary to the extent the
payment of such income in the form of a distribution or repayment of any
Indebtedness to the Borrower or a Subsidiary is not permitted, whether on
account of any Organization Document restriction, any agreement, instrument,
deed or lease or any Law applicable to such Subsidiary, all as determined in
accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, consolidated
equity of the Consolidated Group as of that date determined in accordance with
GAAP (excluding, for purposes hereof, changes in the cumulative foreign currency
translation adjustment and any mark to market of a derivative or hedging
instrument (or any other adjustment related thereto) required under FASB ASC
133).

“Contractual Obligation” means, as to any Person, any provision of any Security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

5



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

“Designated Asset Sale” means any Disposition by the Borrower or any Subsidiary
of all or any portion of the assets (other than Dispositions of accounts
receivable, inventory or other assets in the ordinary course of business) of the
Borrower’s and its Subsidiaries’ Minerals, Fine Chemistry Services or Metal
Sulfides lines of business.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject or target of any
Sanction (at the time of this Agreement, Iran, Crimea, Cuba, North Korea, Sudan
and Syria).

“Disposition” means the sale, transfer, license, or any lease of substantially
all of the assets of any Person or other disposition (including any Sale and
Leaseback Transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any legally binding and applicable statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or restriction imposed by any federal, state,
local, and foreign Governmental Authority relating to human health and the
natural environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the release or threatened release of
any Hazardous Materials into the natural environment or (d) any contract,
agreement or other consensual arrangement pursuant to which environmental
liability is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

6



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Borrowing for
any Interest Period, a rate per annum equal to the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently page LIBOR01) or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion (such applicable rate being
called the “Eurocurrency Screen Rate”), at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period. If no
Eurocurrency Screen Rate shall be available for a particular Interest Period but
Eurocurrency Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, then the Eurocurrency Rate for such Interest
Period shall be the Interpolated Screen Rate. Notwithstanding the foregoing, if
the Eurocurrency Rate, determined as provided above, would otherwise be less
than zero, then the Eurocurrency Rate shall be deemed to be zero for all
purposes.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Eurocurrency Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” has the meaning specified in Section 3.01(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations thereunder or official interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code, including any applicable intergovernmental agreements.

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1.00%) of the rates on overnight Federal
funds transactions with members of the Federal Reserve System, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a

 

7



--------------------------------------------------------------------------------

Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1.00%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, if the Federal Funds Rate,
determined as provided above, would otherwise be less than zero, then the
Federal Funds Rate shall be deemed to be zero for all purposes.

“Fee Letters” means the JPMorgan Fee Letter and each of the other Fee Letters
dated August 14, 2015, between the Borrower and the Arrangers.

“Fitch” means Fitch Ratings, Inc. and any successor thereto.

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, including convertible debt
instruments;

(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms);

(c) all contingent obligations and unreimbursed drawings under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

(d) the Attributable Principal Amount of capital leases and Synthetic Leases;

(e) the Attributable Principal Amount of Securitization Transactions;

(f) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments within 91 days following the
Maturity Date;

(g) Guarantees in respect of Funded Debt of another Person; and

(h) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

8



--------------------------------------------------------------------------------

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the outstanding principal amount of Funded Debt that is the subject of
the Guarantees in the case of Guarantees under clause (g) or, if less, the
amount expressly guaranteed.

“Funding Date” means the date on which Loans are made to the Borrower under
Section 2.01.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Financial Accounting Standards
Board Accounting Standards Codification, consistently applied and as in effect
from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes regulated
pursuant to any Environmental Law.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that neither
(a) owns assets with an aggregate book value in excess of $25,000,000 nor
(b) has annual revenues in excess of $25,000,000.

 

9



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) net obligations under any Swap Contract;

(c) Guarantees in respect of Indebtedness of another Person; and

(d) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of Indebtedness that is
the subject of the Guarantees in the case of Guarantees under clause (d) or, if
less, the amount expressly guaranteed.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided, however, that if any Interest Period for
a Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date applicable to
such Loan.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date applicable to such
Loan.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Interpolated Screen Rate” means, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the Eurocurrency
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate

 

10



--------------------------------------------------------------------------------

that results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period for which the Eurocurrency Screen Rate is
available that is shorter than such Interest Period; and (b) the Eurocurrency
Screen Rate for the shortest period for which that Eurocurrency Screen Rate is
available that exceeds such Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“JPMorgan Fee Letter” means the JPMorgan Fee Letter dated August 14, 2015, among
the Borrower, the Administrative Agent and J.P. Morgan Securities LLC.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each of the Persons that is identified as a “Lender” on the
signature pages hereto, any other Person that becomes a Lender in accordance
with this Agreement and their successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Documents” means this Agreement, each Note and the Fee Letters.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other or (c) a continuation of Eurocurrency Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders holding Loans or Commitments of such Class representing
more than 50% of all Loans and Commitments of such Class outstanding at such
time, provided that, for the purposes of determining the aggregate Commitments
of the Majority in Interest of Lenders of either Class, the Commitments of such
Class of any Lenders that have defaulted on their obligations to lend hereunder
shall be disregarded.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Consolidated Group taken as a
whole; (b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document.

“Maturity Date” means the Tranche A Maturity Date or the Tranche B Maturity
Date, as the context may require.

 

11



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Proceeds” means, in respect of any Designated Asset Sale, the amount of
cash or cash equivalents received by the Borrower or any Subsidiary in respect
of such Designated Asset Sale, less the amount (without duplication) of all cash
fees and out-of-pocket costs and expenses paid or payable (including for the
sake of clarity, taxes payable with respect to such Designated Asset Sale,
escrowed funds required to be held for the purpose of indemnity or similar
obligations or funds required to be used for the purpose of settling contingent
working capital adjustments, provided that, in the event any funds that were
held in escrow with respect to any Designated Asset Sale shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such funds were held in escrow, be deemed to be a receipt,
on the date of such reduction, of cash proceeds in respect of such Designated
Asset Sale) by the Borrower or such Subsidiary in connection with, and directly
attributable to, such Designated Asset Sale.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means, without duplication, (i) the Loans and (ii) all advances
to, and debts, liabilities, obligations, covenants and duties of, the Borrower
arising under any Loan Document or otherwise with respect to any Loan, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming a member of the Consolidated Group as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, in accordance
with banking industry rules on interbank compensation.

 

12



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, for purposes of determining compliance with the
financial covenant hereunder, that the subject Acquisition or Disposition and
any related incurrence or discharge of Indebtedness shall be deemed to have
occurred as of the first day of the period of four consecutive fiscal quarters
ending as of the end of the most recent fiscal quarter for which annual or
quarterly financial statements shall have been delivered in accordance with the
provisions hereof. Further, for purposes of making calculations on a “Pro Forma
Basis” hereunder, (a) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
the subject Acquisition or Disposition shall be included (or in the case of
Dispositions, excluded) to the extent relating to any period prior to the date
of subject transaction, and (b) Indebtedness incurred or, in the case of a
Disposition, discharged in connection with the subject Acquisition or
Disposition shall be deemed to have been incurred or, in the case of a
Disposition, discharged as of the first day of the applicable period (and
interest expense shall be imputed for the applicable period assuming prevailing
interest rates hereunder or excluded based on actual interest accrued in
accordance with GAAP).

“Pro Rata Share” means, with respect to any Lender of any Class, a fraction
(expressed as percentage, carried out to the ninth decimal place), the numerator
of which is the amount of the Commitment or Loans of such Class of such Lender
at such time and the denominator of which is the amount of the aggregate
Commitments or Loans of such Class at such time. The initial Pro Rata Share of
each Lender of each Class is set forth as such on Schedule 2.01.

“Public Lender” has the meaning specified in Section 6.02.

“Ratings” means the public ratings by S&P, Moody’s and Fitch of the long-term,
unsecured, senior, non-credit enhanced Indebtedness of the Borrower.

 

13



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the aggregate Commitments or Loans, provided
that, for the purposes of determining the aggregate Commitments of Required
Lenders, the Commitments of any Lenders that have defaulted on their obligations
to lend hereunder shall be disregarded.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower, solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of the Borrower and, solely for
purposes of notices given pursuant to Article II, any other officer of the
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or agent of the Borrower designated in
or pursuant to an agreement between the Borrower and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer shall
be conclusively presumed to have been authorized by all necessary corporate
and/or other action on the part of the Borrower and such Responsible Officer
shall be conclusively presumed to have acted on behalf of the Borrower.

“Rockwood Acquisition” means the acquisition of all of the outstanding capital
stock of Rockwood Holdings, Inc. pursuant to that certain Agreement and Plan of
Merger, dated as of July 15, 2014, by and among the Borrower, Rockwood Holdings,
Inc. and Albemarle Holdings Corporation.

“Rockwood Notes” means the 4.625% senior notes due October 15, 2020, issued by
Rockwood Specialties Group, Inc. pursuant to that certain First Supplemental
Indenture dated as of September 25, 2012, to the Indenture dated as of
September 25, 2012, among Rockwood Specialties Group, Inc., the guarantors party
thereto and Wells Fargo Bank, National Association, as trustee.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Designated Jurisdiction or (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b).

 

14



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions administered or enforced
from time to time by the United States Government (including without limitation,
OFAC), the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) that has been or may be entered
into by a member of the Consolidated Group pursuant to which such member of the
Consolidated Group may sell, convey or otherwise transfer, or may grant a
security interest in, any accounts receivable, payment intangibles, notes
receivable, rights to future lease payments or residuals or other similar rights
to payment to a special purpose Subsidiary or Affiliate or any other Person.

“Security” means all capital stock, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Solvent” means, with respect to any Person as of a particular date, after
giving full effect to rights of contribution against or reimbursement from other
Persons under applicable Law or any Contractual Obligation, that on such date
(a) such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (b) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course, (c) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s assets would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability reduced by the amount of any contribution
or indemnity that can reasonably be expected to be received.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, trust, company or other business entity of which a
majority of the shares or other interests having ordinary voting power for the
election of directors or other governing body (other than shares or interests
having such power only by reason of the happening of a contingency) are at the
time beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps, options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar

 

15



--------------------------------------------------------------------------------

transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease” means any synthetic, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.

“Taxes” has the meaning specified in Section 3.01(a).

“Taxing Jurisdiction” has the meaning specified in Section 3.01(a).

“Threshold Amount” means $100,000,000.

“Tranche A Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche A Term Loan during the Availability
Period, expressed as an amount representing the maximum principal amount of the
Tranche A Term Loan to be made by such Lender, as such commitment may be
(a) reduced from time to time pursuant to Section 2.04 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.06. The initial amount of each Lender’s Tranche A
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche A Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche A Commitments
is $300,000,000.

“Tranche A Maturity Date” means the date that is 364 days after the Funding
Date, or if such date is not a Business Day, the next succeeding Business Day.

“Tranche A Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Tranche B Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche B Term Loan during the Availability
Period, expressed as an amount representing the maximum principal amount of the
Tranche B Term Loan to be made by such Lender, as such commitment may be
(a) reduced from time to time pursuant to Section 2.04 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.06. The initial amount of each Lender’s Tranche B
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche B Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche B Commitments
is $950,000,000.

 

16



--------------------------------------------------------------------------------

“Tranche B Maturity Date” means the fifth anniversary of the Funding Date, or if
such date is not a Business Day, the next succeeding Business Day.

“Tranche B Term Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the date of the most recently completed
actuarial valuation report for that Pension Plan in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Internal Revenue Code.

“United States” and “U.S.” mean the United States of America.

 

  1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears unless otherwise expressly referenced.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) Words denoting the masculine shall also include both the feminine and neuter
gender and vice versa as the context may permit.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

  1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity

 

17



--------------------------------------------------------------------------------

with, GAAP applied on a consistent basis, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Funded Debt of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded. For purposes of calculations made pursuant to the terms of this
Agreement, GAAP will be deemed to treat operating leases in a manner consistent
with their current treatment under GAAP as in effect on the Closing Date,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.

(b) At the Borrower’s election, determinations of compliance with the financial
covenant hereunder may be made on a Pro Forma Basis with respect to one or more
Acquisitions, Dispositions of all of the equity interests of, or all or
substantially all of the assets of, a Subsidiary or any Disposition of a line of
business or a division of the Borrower or a Subsidiary, in each case,
consummated after the Closing Date; provided that with respect to any such
Acquisition or Disposition (i) the Borrower must elect to treat such Acquisition
or Disposition on a Pro Forma Basis on or before the delivery of the Compliance
Certificate relating to the first fiscal quarter period ending after the date of
such Acquisition or Disposition, (ii) the Borrower must indicate such election
on such Compliance Certificate and (iii) such election shall be irrevocable.
Absent the Borrower’s election to treat an Acquisition or Disposition on a Pro
Forma Basis in accordance with this subsection (b), determinations of compliance
with the financial covenant hereunder shall not be made on a Pro Forma Basis
with respect to such Acquisition or Disposition.

(c) The Borrower will provide a written summary of material changes in GAAP
affecting the financial reporting of the Borrower or in the consistent
application thereof by the Borrower with each annual and quarterly Compliance
Certificate delivered in accordance with Section 6.02(b). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

  1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

  1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

18



--------------------------------------------------------------------------------

  1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to New York time (Eastern daylight or standard, as applicable).

ARTICLE II.

THE COMMITMENTS AND LOANS

 

  2.01 Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees, on a single date during the Availability Period, to make (a) Tranche A
Term Loans to the Borrower in Dollars in a principal amount not exceeding its
Tranche A Commitment and (b) Tranche B Term Loans to the Borrower in Dollars in
a principal amount not exceeding its Tranche B Commitment. Loans may consist of
Base Rate Loans, Eurocurrency Rate Loans, or a combination thereof, as the
Borrower may request. Amounts repaid or prepaid in respect of the Loans may not
be reborrowed.

 

  2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Loans as the same Type shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each notice must be received by the Administrative Agent not later than 12:00
noon (i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or of any conversion of
Eurocurrency Rate Loans to Base Rate Loans and (ii) one Business Day prior to
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans
is being requested, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
and Class of Loans to be borrowed or to which existing Loans are to be converted
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Loan Notice or fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans on the last
day of the Interest Period applicable thereto.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the applicable Class of the amount of its Pro Rata Share
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each
applicable Lender of the details of any automatic

 

19



--------------------------------------------------------------------------------

conversion to Base Rate Loans as described in the preceding subsection. In the
case of a Borrowing, each applicable Lender shall make the amount of its Loan
available to the Administrative Agent at the account designated by it for such
purpose in immediately available funds not later than 1:00 p.m. on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.01, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans of any Class may be requested as, converted to or continued as
Eurocurrency Rate Loans without the consent of the Majority in Interest of
Lenders of such Class, and the Majority in Interest of Lenders of such Class may
demand that any or all of the then outstanding Eurocurrency Rate Loans of such
Class be converted to Base Rate Loans on the last day of the then applicable
Interest Period.

(d) The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate and Base Rate by the Administrative Agent
shall be conclusive in the absence of manifest error. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the applicable Lenders of any change in the Prime Rate promptly following the
public announcement of such change.

(e) After giving effect to all Borrowings of any Class, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five Interest Periods in effect with respect to
such Class of Loans.

 

  2.03 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay any Borrowing of any Class in whole or in
part without premium or penalty; provided that, (i) such notice must be received
by the Administrative Agent not later than 12:00 noon (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans and (B) on the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment, and the
Type(s) and Class(es) of Borrowings to be prepaid (provided that (y) if the
Borrower does not specify the Borrowings to which such prepayment is to be
applied, such prepayment shall be applied first pro rata to all Borrowings
representing Tranche A Term Loans until paid in full and thereafter pro rata to
all Borrowings representing Tranche B Term Loans outstanding on the date thereof
and (z) if Eurocurrency Rate Borrowings are to be prepaid, the Borrower shall
specify the Interest Period(s) of such Borrowings). The Administrative Agent
will promptly notify each applicable Lender of its receipt of each such notice,
and of the prepayment amount of such Lender’s Pro Rata Share of Tranche A Term
Loans and Tranche B Term Loans, as applicable. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued

 

20



--------------------------------------------------------------------------------

interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the applicable Loans of
the Lenders of the applicable Class in accordance with their respective Pro Rata
Shares thereof.

(b) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Designated Asset
Sale, the Borrower shall provide prompt notice thereof to the Administrative
Agent and, not later than the third Business Day immediately following the day
on which such Net Proceeds are received, prepay Borrowings in an amount equal to
the lesser of (i) the amount of Loans outstanding at the time of such prepayment
and (ii) the amount of such Net Proceeds. Each prepayment pursuant to this
clause (b) shall be applied, first, ratably to all Tranche A Term Loans then
outstanding and second, ratably to all Tranche B Term Loans then outstanding.

(c) Any prepayment of Tranche B Term Loans made pursuant to Section 2.03(a) or
Section 2.03(b) shall be applied to reduce the subsequent scheduled repayments
of the Tranche B Term Loans to be made pursuant to Section 2.05(b) as directed
by the Borrower (or, absent such direction, in the chronological order of such
scheduled repayments starting with the earliest of such scheduled repayments).

 

  2.04 Termination or Reduction of Commitments.

(a) The Commitments shall automatically terminate on the Funding Date after
giving effect to any Borrowings on such date. If the Funding Date does not
occur, the Commitments shall automatically terminate at 5:00 p.m. on the last
day of the Availability Period.

(b) Prior to the Funding Date, the Borrower may, upon notice to the
Administrative Agent, terminate or permanently reduce the Commitments of any
Class; provided that (i) any such notice shall be received by the Administrative
Agent not later than 12:00 noon three Business Days prior to the date of such
termination or reduction and (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof. The Administrative Agent will promptly notify the Lenders of the
applicable Class of any such notice of termination or reduction of the
Commitments. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

(c) Prior to the Funding Date, in the event and on each occasion that any Net
Proceeds are received by or on behalf of the Borrower or any Subsidiary in
respect of any Designated Asset Sale, the Borrower shall provide prompt notice
thereof to the Administrative Agent and the Commitments will be automatically
and permanently reduced in an aggregate amount equal to the Net Proceeds
received in respect of such Designated Asset Sale. Each such reduction of
Commitments pursuant to this clause (c) shall be applied, first, to reduce the
Tranche A Commitments by the amount of such Net Proceeds (or the aggregate
amount of the Tranche A Commitments, if less), and second, to the extent such
Net Proceeds exceed the Tranche A Commitments, to reduce the Tranche B
Commitments by the amount of such excess (or the aggregate amount of the Tranche
B Commitments, if less).

 

  2.05 Repayment of Loans; Amortization.

(a) The Borrower shall repay the aggregate outstanding principal amount of
Tranche A Term Loans on the Tranche A Maturity Date.

 

21



--------------------------------------------------------------------------------

(b) The Borrower shall repay the Tranche B Term Loans on the last Business Day
of each of March, June, September and December, beginning with September 30,
2016, and ending with the last such day to occur prior to the Tranche B Maturity
Date (each a “Payment Date”), in an aggregate principal amount equal to (i) in
the case of each Payment Date occurring on or after the first anniversary and
prior to the second anniversary of the Funding Date, 1.25% of the aggregate
principal amount of the Tranche B Term Loans made on the Funding Date and
(ii) in the case of each Payment Date occurring on or after the second
anniversary of the Funding Date, equal to 2.5% of the aggregate principal amount
of the Tranche B Term Loans made on the Funding Date.

(c) To the extent not previously paid, the Borrower shall repay the aggregate
outstanding principal amount of Tranche B Term Loans on the Tranche B Maturity
Date.

 

  2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan of each Class shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A) the
Eurocurrency Rate for such Interest Period plus (B) the Applicable Rate and
(ii) each Base Rate Loan of each Class shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing date at a rate per annum
equal to the sum of (A) the Base Rate plus (B) the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all of its
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto by the Borrower and at such other times as may
be specified herein. Interest hereunder shall be due and payable by the Borrower
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

 

22



--------------------------------------------------------------------------------

  2.07 Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account an
annual administrative fee in an amount and at the times set forth in the
JPMorgan Fee Letter. Such fee shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(b) The Borrower shall pay to the Lenders and the Arrangers such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
agreed. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

  2.08 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by reference to the Prime Rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

  2.09 Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Class, Type, amount and maturity of its Loans
and payments with respect thereto.

 

  2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
applicable Lender its Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

23



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed Funding Date that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to such Loan set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

24



--------------------------------------------------------------------------------

  2.11 Sharing of Payments.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

  3.01 Taxes.

(a) Except as otherwise expressly provided herein, any and all payments by or on
behalf of the Borrower to or for the account of the Administrative Agent or any
Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding (i) in the case of the
Administrative Agent and each Lender, any and all present and future taxes
imposed on or measured by its net income (however determined), and franchise and
branch profits taxes imposed on it, in each case by a jurisdiction (the “Taxing
Jurisdiction”) as a result of (A) the Administrative Agent or such

 

25



--------------------------------------------------------------------------------

Lender, as the case may be, being organized under the Laws of or maintaining a
lending office in the Taxing Jurisdiction or (B) the Administrative Agent or
such Lender, as the case may be, booking Loans made by it in the Taxing
Jurisdiction, (ii) in the case of a Foreign Lender, any taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, that are (A) imposed by the United States with
respect to the Loans on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (other than pursuant to an
assignment request by the Borrower under Section 10.15) or designates a new
lending office, except in each case to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
pursuant to this Section 3.01 or (B) attributable to such Foreign Lender’s
failure or inability to comply with Section 10.14 and (iii) any U.S. federal
withholding taxes imposed under FATCA (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities with respect thereto being hereinafter referred to as “Taxes”
and all such excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities with respect thereto
being hereinafter referred to as “Excluded Taxes”). If the Borrower or the
Administrative Agent shall be required by the Internal Revenue Code to deduct
any taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) to the extent that the deduction is made
on account of Taxes or Other Taxes (as defined below), the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent or such Lender receives an amount equal
to the sum it would have received had no such deductions for Taxes or Other
Taxes been made, (ii) the Administrative Agent shall make such deductions, and
(iii) the Administrative Agent shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws. If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to deduct any taxes from or
in respect of any sum payable under any Loan Document to the Administrative
Agent or any Lender, then (i) the Borrower or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions, (ii) the Borrower
or the Administrative Agent, to the extent required by such Laws, shall timely
pay the full amount withheld or deducted to the relevant taxation authority in
accordance with such Laws, and (iii) to the extent that the withholding or
deduction is made on account of Taxes or Other Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
withholding or deduction for Taxes or Other Taxes been made.

(b) In addition, the Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies that arise from the execution, delivery, performance (other than
payment of amounts owing under the Loan Documents), enforcement or registration
of, or otherwise similarly with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

(c) (i) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (x) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender and (y) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally

 

26



--------------------------------------------------------------------------------

imposed or asserted by the relevant Governmental Authority. Payment under this
subsection (c) shall be made within sixty days after the date the Lender or the
Administrative Agent makes a written demand therefor; provided, however, that
notwithstanding any other provision of this Section 3.01, if the Administrative
Agent or any Lender requests indemnification or compensation for Taxes or Other
Taxes pursuant to this Section 3.01 more than 120 days after the earlier of
(i) the date on which the Administrative Agent or such Lender, as the case may
be, makes payment of such Taxes or Other Taxes, and (ii) the date on which the
appropriate Governmental Authority makes written demand on the Administrative
Agent or such Lender, as the case may be, for payment of such Taxes or Other
Taxes, then the Borrower shall not be obligated to indemnify or reimburse the
Administrative Agent or such Lender, as the case may be, for such Taxes or Other
Taxes. The Borrower shall, and does hereby indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii)(x)-(y) below;
provided, however, that the Borrower shall not have any obligation to indemnify
any party hereunder for Taxes, Other Taxes or any other liability that arises
from such party’s own gross negligence or willful misconduct. To the extent that
the Borrower pays an amount to the Administrative Agent pursuant to the
preceding sentence (other than with respect to Section 3.01(c)(ii)(x)) (“Back-Up
Indemnity Payment”), then upon request of the Borrower, the Administrative Agent
shall use commercially reasonable efforts to exercise its set-off rights
described in the last sentence of clause (c)(ii) below (on behalf of itself or
the Borrower) to collect the applicable Back-Up Indemnity Payment amount from
the applicable Lender and shall pay the amount so collected to the Borrower net
of any reasonable expenses incurred by the Administrative Agent in its efforts
to collect (through set-off or otherwise) from such Lender with respect to
clause (c)(ii), below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Taxes or Other Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes or Other Taxes and without limiting the
Borrower’s obligation to do so), (y) the Administrative Agent and the Borrower,
as applicable, against any Excluded Taxes attributable to such Lender and
(z) the Administrative Agent against any taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register, in each case, that are payable or paid by
the Administrative Agent or the Borrower in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent or the Borrower under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes or Other Taxes by the
Borrower or by the Administrative Agent to a taxation authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such taxation authority

 

27



--------------------------------------------------------------------------------

evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Treatment of Certain Refunds. If any party determines, in good faith, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified pursuant to this Section 3.01 (including the payment of additional
amounts pursuant to this Section 3.01), it shall pay an amount equal to such
refund to the indemnifying party (but only to the extent of indemnity payments
made, or additional amounts paid, under this Section 3.01 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that such indemnifying party, upon the request of such indemnified
party, agrees to repay the amount paid over to such indemnifying party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such indemnified party in the event such indemnified party is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

(f) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

  3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest rate is
determined by reference to the Eurocurrency Rate, or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurocurrency Rate Loans or
to convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without utilization of the Eurocurrency
Rate component of the Base Rate, in each case, until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all of such Lender’s Eurocurrency Rate Loans
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without utilization of the Eurocurrency Rate component of
the Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such

 

28



--------------------------------------------------------------------------------

Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender. If such Lender does not designate a different Lending Office to
avoid the need for such notice, the Borrower may replace such Lender in
accordance with Section 10.15.

Each Lender at its option may make any Loan to the Borrower by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

  3.03 Inability to Determine Rates.

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof (i) the Administrative Agent determines that
(A) deposits in Dollars are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such Eurocurrency Rate
Loan or (B) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for the Interest Period with respect to a Eurocurrency Rate
Loan or in connection with an existing or proposed Base Rate Loan (in each case
with respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent
or the Required Lenders determine that for any reason the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly notify the
Borrower and all Lenders. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing, conversion or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

  3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject the Administrative Agent or any Lender to any taxes (other than
Taxes on payments pursuant to the Loan Documents, which will be governed by
Section 3.01, Other Taxes and Excluded Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

29



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by the Administrative Agent or such Lender hereunder
(whether of principal, interest or any other amount) then, from time to time
upon request of the Administrative Agent or such Lender, the Borrower will pay
to the Administrative Agent or such Lender, as the case may be, such additional
amount or amounts as will compensate the Administrative Agent or such Lender, as
the case may be, for such additional costs or expenses incurred or reduction
suffered.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or expenses or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or expenses or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(d) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

 

  3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (excluding the loss of the
Applicable Rate) incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

30



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.15;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
reasonable customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
London interbank market for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

 

  3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may replace such Lender in accordance with Section 10.15.

 

  3.07 Survival.

The obligations of the Borrower under this Article III shall survive termination
of the Commitments, repayment of all other Obligations hereunder and resignation
of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO THE LOANS

 

  4.01 Conditions to Borrowing.

The obligation of each Lender to make Loans pursuant to Section 2.01 is subject
to the satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer, each in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

(i) executed counterparts of this Agreement by the Administrative Agent, each
Lender and the Borrower;

 

31



--------------------------------------------------------------------------------

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes;

(iii) copies of the Organization Documents of the Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act in connection
with this Agreement and the other Loan Documents;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower is duly organized or formed, and that the
Borrower is validly existing, in good standing and qualified to engage in
business in its state of organization or formation;

(vi) a favorable opinion of Withers Bergman LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Lender and reasonably
satisfactory to the Administrative Agent;

(vii) a certificate signed by a Responsible Officer, dated the Funding Date and
certifying (A) that the conditions specified in Sections 4.01(b) and (c) have
been satisfied and (B) the current Ratings;

(viii) a Loan Notice in accordance with the requirements hereof; and

(ix) a notice of redemption shall have been delivered to the trustee for the
holders of the Rockwood Notes and the proceeds of the Loans shall be delivered
substantially contemporaneously with the borrowing hereunder to such trustee to
fund the redemption of the Rockwood Notes.

(b) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or that are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the Funding Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 4.01, the financial
statements referred to in the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to include the most
recent financial statements furnished pursuant to Section 6.01.

(c) No Default shall exist, or would result from the proposed Loans.

(d) Any fees and expenses, including Attorney Costs of the Administrative Agent
and the Arrangers, required to be paid on or before the Funding Date shall have
been paid.

 

32



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to (i) in the case of
documents or other matters specified in Section 4.01(a)(i), (ii), (iii), (iv),
(v), (vi) and (ix), the proposed Closing Date, and (ii) in the case of documents
or other matters specified in Section 4.01(a)(vii) and (viii), the Funding Date,
specifying its objection thereto.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

  5.01 Existence, Qualification and Power.

The Borrower (a) is a corporation duly organized or formed, validly existing and
in good standing under the Laws of the Commonwealth of Virginia, (b) has all
requisite corporate power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents and (c) is duly qualified and is licensed and in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

  5.02 Authorization; No Contravention.

The execution, delivery and performance by the Borrower of each Loan Document
have been duly authorized by all necessary corporate or other organizational
action and do not (a) contravene the terms of any of the Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, (i) any Contractual Obligation to which the Borrower
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law, except in each case referred to in clause
(b) or (c), to the extent that it would not reasonably be expected to have a
Material Adverse Effect.

 

  5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document,
except for those the failure to obtain, occur or make would not reasonably be
expected to have a Material Adverse Effect.

 

  5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by the Borrower. This Agreement and each other Loan Document constitutes a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer or conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

33



--------------------------------------------------------------------------------

  5.05 Financial Statements; No Material Adverse Change.

(a) The audited consolidated balance sheet of the Consolidated Group for the
fiscal year ended December 31, 2014, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Group in all material respects as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Consolidated Group as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
which are required to be shown thereon in accordance with GAAP.

(b) The unaudited consolidated financial statements of the Consolidated Group
for the fiscal quarters ended March 31, 2015, and June 30, 2015, and the related
consolidated statements of income or operations and cash flows for such fiscal
quarters (i) were prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Consolidated Group
in all material respects as of the dates thereof and their results of operations
for the periods covered thereby, subject, in the case of clauses (i) and (ii),
to the absence of footnotes and to normal year-end audit adjustments; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Consolidated Group as of the dates thereof, including
liabilities for taxes, material commitments and Indebtedness, which are required
to be shown thereon in accordance with GAAP.

(c) Since June 30, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

 

  5.06 Litigation.

There are not any actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened (and reasonably likely to be commenced) against or
affecting any member of the Consolidated Group or any property or rights of the
Consolidated Group as to which there is a reasonable likelihood of an adverse
determination and which, if adversely determined, would individually or in the
aggregate result in a Material Adverse Effect.

 

  5.07 No Default.

(a) Neither the Borrower nor any Subsidiary is in default under or with respect
to any Contractual Obligation that would reasonably be expected to have a
Material Adverse Effect.

(b) No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

34



--------------------------------------------------------------------------------

  5.08 Ownership of Property; Liens.

Each member of the Consolidated Group has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary in
the ordinary conduct of its business, except for such defects in title as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Consolidated Group is subject to no Liens,
other than Liens permitted by Section 7.01.

 

  5.09 Environmental Compliance.

Except as set forth in Schedule 5.09, (a) the Consolidated Group is in
compliance in all material respects with all applicable Environmental Laws,
except where the failure to do so would not be reasonably likely, individually
or in the aggregate, to result in a Material Adverse Effect; (b) no member of
the Consolidated Group has received written notice of any failure to comply with
applicable Environmental Laws, which non-compliance neither has been or is being
remedied, nor is being contested in good faith by such member of the
Consolidated Group, nor is the subject of such member’s good faith efforts to
achieve compliance, except notices for which non-compliance would not be
reasonably likely, individually or in the aggregate, to result in a Material
Adverse Effect; (c) the Consolidated Group’s facilities do not manage any
Hazardous Materials in violation of any applicable Environmental Law, except
where such violation would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; and (d) the Borrower is aware
of no events, conditions or circumstances involving environmental pollution or
contamination or employee health or safety that would be reasonably likely to
result in a Material Adverse Effect.

 

  5.10 Insurance.

The properties of the Consolidated Group are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts
(after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or its Subsidiaries operate.

 

  5.11 Taxes.

Each member of the Consolidated Group has filed all federal, state and other tax
returns and reports required to be filed by such member, and has paid all
federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon such member or its properties, income or assets otherwise
due and payable, except (a) those that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP or (b) those that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.

 

  5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Borrower, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Borrower and each
ERISA Affiliate

 

35



--------------------------------------------------------------------------------

have made all required contributions to each Plan subject to Section 412 of the
Internal Revenue Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Internal Revenue Code
has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) Other than as would not reasonably be expected to result in liability in
excess of $15,000,000, (i) no ERISA Event has occurred or is reasonably expected
to occur, (ii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA and other contributions payable in accordance with the
terms of such Pension Plan or applicable law), and (iii) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred that, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan.

(d) The Pension Plans, on a consolidated basis, do not have any Unfunded Pension
Liability in excess of the Threshold Amount.

(e) To the knowledge of the Borrower, neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that is subject to Section 4069 or
4212(c) of ERISA.

 

  5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying “margin
stock” within the meaning of Regulation U issued by the FRB, as in effect from
time to time, or extending credit for the purpose of purchasing or carrying
“margin stock,” and the Loans hereunder will not be used to purchase or carry
“margin stock” in violation of Regulation U or to extend credit to others for
the purpose of purchasing or carrying “margin stock,” or for any purpose that
would violate the provisions of Regulation X issued by the FRB, as in effect
from time to time.

(b) None of the Borrower or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

  5.14 Disclosure.

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

36



--------------------------------------------------------------------------------

  5.15 Compliance with Laws.

Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

  5.16 Intellectual Property; Licenses, Etc.

To the knowledge of the Borrower, the Consolidated Group owns, or possesses the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of its businesses,
without conflict with the rights of any other Person. To the knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person that would reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened (and reasonably likely to be
commenced), that would in either case reasonably be expected to have a Material
Adverse Effect.

 

  5.17 Subsidiaries.

Set forth on Schedule 5.17 is a complete and accurate list as of the Closing
Date of each Subsidiary of the Borrower, together with (i) the jurisdiction of
formation and (ii) the ownership percentage of the Borrower or any Subsidiary
therein.

 

  5.18 Solvency.

The Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

 

  5.19 Sanctions; Anti-Corruption Laws.

(a) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with applicable Sanctions,
and the Borrower and its Subsidiaries and, to the knowledge of the Borrower,
their respective officers, employees, directors and agents, are in compliance
with applicable Sanctions in all material respects and are not knowingly engaged
in any activity that would reasonably be expected to result in the Borrower
being designated as a Sanctioned Person. None of the Borrower or any of its
Subsidiaries, or, to the knowledge of the Borrower or its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is a
Sanctioned Person.

(b) The Borrower and its Subsidiaries have conducted their business in
compliance in all material respects with applicable anti-corruption laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

37



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied, the Borrower shall and shall cause each of its
Subsidiaries to:

 

  6.01 Financial Statements.

Furnish to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within ninety days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the
Consolidated Group as of the end of such fiscal year, and the related
consolidated statements of income or operations, changes in equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within fifty days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Consolidated Group as of the end of such
fiscal quarter, and the related consolidated statements of income or operations
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer as fairly presenting the financial condition,
results of operations and cash flows of the Consolidated Group in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

  6.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under the financial covenant set forth herein or, if any such Default or Event
of Default shall exist, stating the nature and status of such event (which
certificate, when furnished by such accountants, may be limited to accounting
matters and disclaim responsibility for legal interpretations);

 

38



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer, (i) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
financial covenant contained in Section 7.06, (ii) certifying that no Default or
Event of Default exists as of the date thereof (or, to the extent a Default or
Event of Default exists, the nature and extent thereof and the proposed actions
of the Borrower with respect thereto) and (iii) including a summary of all
material changes in GAAP affecting the Borrower and in the consistent
application thereof by the Borrower, the effect on the financial covenant
resulting therefrom, and a reconciliation between calculation of the financial
covenant before and after giving effect to such changes (which certificate may
be delivered by electronic mail or by facsimile);

(c) promptly after requested by the Administrative Agent on behalf of any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements that the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent, on behalf of any
Lender, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies
(which may include .pdf files) is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

39



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, SyndTrak or another similar electronic system (the “Platform”)
subject to procedures and confidentiality undertakings of the Platform and
(b) certain of the Lenders (each a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information”; and
(z) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated as “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall not be under any obligation to mark any Borrower
Materials “PUBLIC.”

 

  6.03 Notices.

Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect; and

(c) if unrated, any announcement by Moody’s, S&P or Fitch of any Rating, or if
rated, any announcement by Moody’s, S&P or Fitch of any change or possible
change in a Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

  6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary, (b) all lawful claims that, if
unpaid, would by law become a Lien upon its property (other than a Lien
permitted by Section 7.01) and (c) except where the failure to so pay or
discharge would not reasonably be expected to have a Material Adverse Effect,
all other obligations and liabilities.

 

40



--------------------------------------------------------------------------------

  6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.02; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

 

  6.06 Maintenance of Properties.

Maintain, preserve and protect all of its material properties and material
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

 

  6.07 Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons.

 

  6.08 Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings; or (ii) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect; and (b) maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with anti-corruption laws and applicable Sanctions.

 

  6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.

 

  6.10 Inspection Rights.

Upon the request of the Administrative Agent on behalf of any Lender, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers
and independent public accountants, all at the expense of the Lenders when no
Event of Default exists, and at such reasonable times during normal business
hours, upon reasonable advance notice to the Borrower and no more than once per
year; provided, however, that when an Event of Default exists the Administrative

 

41



--------------------------------------------------------------------------------

Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

  6.11 Use of Proceeds.

Use the proceeds of the Loans solely to redeem the Rockwood Notes.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied, the Borrower shall not nor shall it permit any of its
Subsidiaries to, directly or indirectly:

 

  7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the scope of the property covered
thereby is not increased;

(c) Liens for taxes not yet due or that are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) carriers,’ warehousemen’s, mechanics,’ materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than thirty days or that are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation, which are covered in subsection (h) below),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

42



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money which do not constitute
Events of Default hereunder;

(i) Liens securing, or in respect of, Indebtedness in respect of capital leases,
Synthetic Leases and purchase money obligations for fixed or capital assets
(including, but not limited to, any such Lien granted within 180 days of the
acquisition of such fixed or capital asset); provided that (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

(j) Liens on property or assets of the Borrower or any Subsidiary granted in
connection with Sale and Leaseback Transactions, provided that the aggregate
Attributable Principal Amount in connection with such Sale and Leaseback
Transactions shall not at any time be in excess of the Threshold Amount;

(k) Liens on property or assets of the Borrower or any Subsidiary granted in
connection with Securitization Transactions;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) licenses of intellectual property rights in the ordinary course of business;

(n) Liens on the property and assets of any Person to the extent such Liens are
existing at the time such Person becomes a member of the Consolidated Group, and
any renewals, extensions or replacements thereof so long as the scope of the
property covered thereby is not increased, provided such Liens are not created
in contemplation thereof and do not extend to any property or assets of any
other member of the Consolidated Group;

(o) Liens on property or assets of the Borrower and any Subsidiary granted in
connection with environmental remediation or similar obligations with respect to
such property or assets not to exceed $50,000,000 in the aggregate;

(p) Liens in favor of the United States or any state thereof, or any agency,
instrumentality or political subdivision of any of the foregoing, to secure
partial, progress, advance or other payments or performance pursuant to the
provisions of any contract or statute, to the extent not constituting
Indebtedness; and

(q) Liens other than those referred to in subparagraphs (a) through (p) above,
provided, however, that the aggregate principal amount of obligations secured by
such Liens plus the aggregate principal amount of unsecured Indebtedness of
Subsidiaries of the Borrower outstanding pursuant to Section 7.07(e) does not
exceed 20% of Consolidated Net Worth.

 

  7.02 Mergers, Dispositions, etc.

Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets (whether now owned or hereafter acquired) or any capital stock of
any Subsidiary, except that:

(a) Any member of the Consolidated Group may purchase and sell inventory in the
ordinary course of business;

 

43



--------------------------------------------------------------------------------

(b) If at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing: (i) any
Subsidiary or any other Person may merge into, consolidate with or liquidate or
dissolve into the Borrower or any of its Subsidiaries; provided that, if the
Borrower is a party to such transaction, the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into, consolidate with or liquidate
or dissolve into any other Subsidiary in a transaction in which the surviving
entity is a Subsidiary and no Person other than the Borrower or a Subsidiary
receives any consideration therefor (except in the case of a non-wholly-owned
Subsidiary, minority equity holders may receive their ratable share of
consideration) provided that, if either Subsidiary is a Domestic Subsidiary, the
surviving entity is a Domestic Subsidiary, and (iii) so long as (A) the Ratings
on the date of the effectiveness of and giving effect to such merger or
consolidation are better than or equal to the Ratings prior thereto and (B) the
surviving corporation is organized under the laws of any political subdivision
of the United States and agrees in writing to assume the obligations of the
Borrower under this Agreement, the Borrower may merge into or consolidate with
any other Person;

(c) The Borrower may sell all or any portion of the capital stock of any
Subsidiary for fair market value, as determined in good faith by the Borrower’s
board of directors, provided that such sale does not constitute a sale of all or
substantially all of the Borrower’s assets; and

(d) The Borrower may (i) transfer, or cause to be transferred, all or any
portion of the capital stock of any wholly owned Subsidiary to another wholly
owned Subsidiary and (ii) sell any portion of the capital stock of any
Subsidiary in connection with the establishment of a joint venture for the
purpose of developing or continuing a product or business related to any of the
Borrower’s existing lines of business as of the date of this Agreement.

 

  7.03 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Consolidated Group on the date hereof or any
business substantially related or incidental thereto.

 

  7.04 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not restrict (a) dividends or
distributions on account of shares of equity interests issued by Subsidiaries of
the Borrower ratably to the holders thereof and (b) other transactions among the
members of the Consolidated Group that are not prohibited by this Agreement.

 

  7.05 Use of Proceeds.

Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of, or for a
purpose that violates Regulation T, U or X of the FRB.

 

44



--------------------------------------------------------------------------------

  7.06 Financial Covenant.

Permit the Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Borrower to be greater than the ratio corresponding to such fiscal quarter:

 

Fiscal Quarter:

   Consolidated
Leverage
Ratio

the fiscal quarter ended September 30, 2015:

   4.50:1.00

the fiscal quarter ended December 31, 2015:

   4.50:1.00

the fiscal quarter ended March 31, 2016:

   4.25:1.00

the fiscal quarter ended June 30, 2016:

   4.00:1.00

the fiscal quarter ended September 30, 2016:

   3.75:1.00

The fiscal quarter ended December 31, 2016 and each fiscal quarter thereafter:

   3.50:1.00

 

  7.07 Subsidiary Indebtedness.

Permit any Subsidiary to create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Rockwood Notes (including the Guarantees thereof) so
long as such Indebtedness is redeemed with the proceeds of the Loans in
accordance with Section 6.11 (and the related Guarantees are released upon
redemption).

(b) intercompany Indebtedness among the Borrower and its Subsidiaries or among
Subsidiaries;

(c) Indebtedness of any Person to the extent such Indebtedness is existing at
the time such Person becomes a member of the Consolidated Group and, any
refinancings, replacements or extensions thereof so long as the amount of such
Indebtedness, plus any accrued and unpaid interest, plus any reasonable penalty,
premium or defeasance costs and reasonable fees and expenses incurred in
connection with such refinancings, replacements or extensions, is not increased
at the time of such refinancing, replacement or extension, provided that such
(i) Indebtedness is not created in contemplation thereof and (ii) the scope of
obligors liable for such Indebtedness is not increased;

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Subsidiary for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Subsidiary, or changes in the value of securities issued by
such Person, and not for purposes of speculation or taking a “market view”; and

(e) other Indebtedness, provided that the aggregate outstanding principal amount
of such Indebtedness shall not exceed the difference between (i) 20% of
Consolidated Net Worth minus (ii) the aggregate outstanding principal amount of
Indebtedness of the Borrower secured by Liens permitted by Section 7.01(q).

 

45



--------------------------------------------------------------------------------

  7.08 Sanctions.

Directly or indirectly, use any Loan or the proceeds of any Loan, or lend,
contribute or otherwise make available such Loan or the proceeds of any Loan to
any Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender, lead
arranger, Administrative Agent, or otherwise) of Sanctions.

 

  7.09 Anti-Corruption Laws.

Directly or indirectly, use any Loan or the proceeds of any Loan for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 or other similar legislation in other jurisdictions.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

  8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein any amount of principal of any Loan, or (ii) within three Business Days
after the same becomes due, any interest on any Loan or any fee due hereunder,
or (iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05 or 6.11 or Article
VII; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty days after the earlier to occur of notice thereof from the
Administrative Agent or any Responsible Officer having actual knowledge of such
failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or

 

46



--------------------------------------------------------------------------------

otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount and the
continuation of such failure beyond any applicable grace or cure period, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness referred to in clause (A) or the beneficiary or
beneficiaries of such Guarantee referred to in clause (A) (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount and, in the case of any Termination Event not arising out of a
default by the Borrower or any Subsidiary, such Swap Termination Value has not
been paid by the Borrower or such Subsidiary when due; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries (other
than an Immaterial Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undismissed for sixty calendar days or an order or decree approving or
ordering such appointment shall continue unstayed for thirty calendar days; or
any proceeding under any Debtor Relief Law in respect of any such Person or to
all or any material part of its property is instituted without the consent of
such Person and continues undismissed for sixty calendar days, or an order or
decree approving or ordering such proceeding shall continue unstayed for thirty
calendar days; or

(g) Inability to Pay Debts; Attachment.

(i) The Borrower or any Subsidiary (other than an Immaterial Subsidiary) becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due; or

(ii) Any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and such process, if not fully bonded, continues undismissed for sixty calendar
days, or an order or decree approving or ordering such process shall continue
unstayed for thirty calendar days; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer

 

47



--------------------------------------------------------------------------------

does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of forty-five consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

 

  8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law or
equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States (or any other applicable Debtor Relief Laws), the obligation of
each Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

 

  8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

48



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

 

  9.01 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

  9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

49



--------------------------------------------------------------------------------

  9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

  9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In

 

50



--------------------------------------------------------------------------------

determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

  9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

  9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower,
and, at all times other than during the existence of an Event of Default, with
the Borrower’s consent (such consent not to be unreasonably withheld), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Administrative Agent (other than as provided in
Section 3.01(f) and other than any rights to indemnity payments or other amounts
owed to the retiring Administrative Agent as of the Resignation Effective Date),
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees

 

51



--------------------------------------------------------------------------------

payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

  9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

  9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents, co-agents or book managers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

No Arranger or co-documentation agent shall have or be deemed to have any
fiduciary relationship with any Lender.

 

  9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative

 

52



--------------------------------------------------------------------------------

Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X.

MISCELLANEOUS

 

  10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
whose Commitment is being extended or increased, it being understood that a
waiver of an Event of Default or a mandatory reduction in Commitments is not
considered an increase in Commitments;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to any Lender
hereunder or under any other Loan Document without the written consent of each
Lender entitled to receive such payment;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(d) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(e) change any provision of this Section, the definition of “Required Lenders”
or the definition of “Majority in Interest of Lenders” without the written
consent of each Lender;

(f) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of one Class differently than those holding Loans of the other Class, without
the written consent of Lenders representing a Majority in Interest of each
affected Class;

(g) release the Borrower (subject to Section 7.02) from its obligations
hereunder or consent to the assignment (subject to Section 7.02) of the
Borrower’s rights and obligations hereunder without the written consent of each
Lender;

 

53



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) each Lender is entitled to vote
as such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersede the unanimous consent
provisions set forth herein; and (iii) the Required Lenders shall determine
whether or not to allow the Borrower to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders. Notwithstanding anything to the contrary herein, the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.

Notwithstanding any provision herein to the contrary, the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions or any
ambiguity, omission, defect or inconsistency or to effect administrative changes
(it is understood, for the avoidance of doubt, that the changes described in
clauses (a), (b), (c), (d), (e), (f) and (g) of this Section 10.01 do not
constitute administrative changes), and such amendment shall become effective
without any further consent of any other party to such Loan Document so long as
(i) such amendment, modification or supplement does not adversely affect the
rights of any Lender or other holder of Obligations in any material respect and
(ii) the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

 

  10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, to the address, facsimile number, electronic mail
address or telephone number specified below:

ALBEMARLE CORPORATION

451 Florida Street

Baton Rouge, Louisiana 70801

Attention: Chief Financial Officer

Telephone: 225.388.7536

Facsimile: 225.388.8924

Email: scott.tozier@albemarle.com

With copy to:

ALBEMARLE CORPORATION

451 Florida Street

Baton Rouge, Louisiana 70801

Attention: General Counsel

Telephone: 225.388.7716

Facsimile: 225.388.8924

Email: karen.narwold@albemarle.com

and

ALBEMARLE CORPORATION

451 Florida Street

Baton Rouge, Louisiana 70801

Attention: Treasurer

Telephone: 225.388.7322

Facsimile: 225.247.3990

Email: Lorin.Crenshaw@albemarle.comAlbemarle Corporation

(ii) if to the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified below:

Pastell L. Jenkins

10 South Dearborn – L2

Chicago, IL 60603

Tel: 312-732-2568

Fax No.: 888-303-9732

Email: jpm.agency.servicing.1@jpmorgan.com; and

(iii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

54



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower each may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort,

 

55



--------------------------------------------------------------------------------

contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or any other information through the
Internet, telecommunications, electronic or other information transmission
systems, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

  10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of the Default Rate) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the

 

56



--------------------------------------------------------------------------------

Borrower shall be vested exclusively in, and all actions and proceedings at law
in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.11), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clause (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

  10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facility provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
actually incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent

 

57



--------------------------------------------------------------------------------

jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to taxes other than any taxes that represent losses, claims, damages,
etc. arising from any non-tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any of its Related Parties, but without affecting the Borrower’s
obligations to make such payments, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Commitments or Loans of all Lenders at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ pro rata shares (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any of its Related Party acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

  10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such

 

58



--------------------------------------------------------------------------------

payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or paid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

  10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that, subject to Section 7.02, the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment or
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or the Loans of any Class at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than

 

59



--------------------------------------------------------------------------------

$10,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans or
Commitments, and rights and obligations with respect thereto, assigned; provided
that that this clause (ii) shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Loans or Commitments;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed provided that it shall be reasonable for the Borrower to withhold
consent if such Person does not provide to the Borrower the information required
under Section 10.14) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, and Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

60



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain a copy of each Assignment and Assumption delivered to
it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person) or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments or the Loans
owing to it of any Class); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(it being understood that the documentation required under Section 10.14 shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 10.15 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, unless the Borrower consented to the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or

 

61



--------------------------------------------------------------------------------

other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority in other applicable jurisdictions; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(f) Assignments to Lenders. At the time of each assignment pursuant to
Section 10.06(b) to a Lender that is not already a Lender hereunder, the
assignee shall provide to the Administrative Agent and to the Borrower
certification as to exemption (or reduction) for deduction or withholding of
taxes in accordance with Section 10.14 and shall be subject to the provisions
thereof.

 

  10.07 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority; (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process; (d) to any
other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, (i) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any direct or indirect contractual counterparty or
prospective party (or its Related Parties) to any swap, derivative or other
transaction relating to obligations of the Borrower or (iii) any credit
insurance provider relating to the Borrower and their obligations; (g) with the
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower;
(i) to the National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates; or
(j) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments and the
Loans. For the purposes of this Agreement, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower, any
Subsidiary or its business, other than (i) any such information that is
available to the

 

62



--------------------------------------------------------------------------------

Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary and (ii) information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower or a Subsidiary
after the date hereof, such information is clearly identified in writing at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

  10.08 Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
any Affiliate of any Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other Indebtedness at any time owing by, such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all Obligations owing to such Lender or such Affiliate hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or owed to a branch or office or Affiliate of such
Lender or denominated in a currency different from the branch or office or
Affiliate holding such deposit or obligated on such indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

  10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

  10.10 Counterparts.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract, and this has
the same effect as if the signature on the counterparts were on a single copy of
this agreement.

 

63



--------------------------------------------------------------------------------

  10.11 Integration; Effectiveness.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter;
provided, that this Agreement and the other Loan Documents do not supersede any
provisions of any commitment letter or fee letter entered into in connection
with the arrangement and syndication of the credit facility established hereby
that do not by the terms of such documents terminate upon the effectiveness of
this Agreement, all of which provisions shall remain in full force and effect.
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

  10.12 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

  10.13 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

  10.14 Tax Forms.

(a) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will

 

64



--------------------------------------------------------------------------------

enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (b) and (c) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(b) (i) With respect to the Loans, each Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Administrative Agent and to the
Borrower, on or prior to the date of its execution and delivery of this
Agreement (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or IRS Form W-8BEN-E or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence that such Foreign Lender is entitled to an exemption from U.S.
withholding tax pursuant to Sections 871(h) and 881(c) of the Internal Revenue
Code. Thereafter and from time to time, each such Foreign Lender shall
(A) promptly submit to the Administrative Agent and to the Borrower such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent and the Borrower of any change in circumstances that would
modify or render invalid any claimed exemption, and (C) take such steps as shall
not be materially disadvantageous to it, in the good faith judgment of such
Lender, and as may be reasonably requested in writing by the Borrower (including
filing any certificate or document or the re-designation of its Lending Office)
to avoid any requirement of applicable Laws that the Borrower make any deduction
or withholding for taxes from amounts payable to such Foreign Lender or to
reduce the amount of any such deduction or withholding to the greatest extent
possible. To the extent such Foreign Lender does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents, such Lender shall, to the extent it is
legally entitled to do so, deliver to the Administrative Agent and to the
Borrower on the date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of the Administrative Agent or
the Borrower (in the reasonable exercise of their respective discretion),
(A) two duly signed completed copies of the forms or statements required to be
provided by such Lender as set forth above, to establish the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
that is not subject to, or subject to a reduced rate of, U.S. withholding tax,
and (B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with IRS Form W-8 ECI, IRS Form W-8BEN or IRS Form W-8BEN-E,
IRS Form W-9, evidence that the beneficial owner is entitled to an exemption
from U.S. withholding tax under Sections 871(h) and 881(c) of the Internal
Revenue Code, other certification documents from each beneficial owner, as
applicable, and any other information such Lender chooses to transmit with such
form, and any other

 

65



--------------------------------------------------------------------------------

certificate or statement of exemption required under the Internal Revenue Code,
to establish that such Lender is not acting for its own account with respect to
a portion of any such sums payable to such Lender.

(ii) The Administrative Agent may, without reduction, withhold any taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 10.14(b).

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. For
the avoidance of doubt, the Borrower and the Administrative Agent shall be
permitted to withhold any taxes imposed by FATCA.

(c) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the
Administrative Agent two duly signed completed copies of IRS Form W-9. If such
Lender fails to deliver such forms, then the Administrative Agent may withhold
from any interest payment to such Lender an amount equivalent to the applicable
back-up withholding tax imposed by the Internal Revenue Code, without reduction.
The Borrower shall not have any liability under Section 3.01 or otherwise with
respect to amounts withheld by the Administrative Agent pursuant to this
Section 10.14(c).

 

  10.15 Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) under any other circumstances set forth herein providing
that the Borrower shall have the right to replace a Lender as a party to this
Agreement, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

66



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination;

provided, further, so long as Sections 10.15(a) through 10.15(e) have been
satisfied, the failure by such Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Lender and the
mandatory assignment of such Lender’s Commitments and outstanding Loans pursuant
to this Section 10.15 shall nevertheless be effective without the execution by
such Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

  10.16 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

  10.17 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (OTHER THAN THOSE CONFLICT OF
LAW RULES THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION).

 

67



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY RELATED PARTY
OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

  10.18 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND

 

68



--------------------------------------------------------------------------------

THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

  10.19 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any other Arranger has
any obligation to disclose any of such interests to the Borrower or any of its
Affiliates.

 

  10.20 Electronic Execution of Assignments and Certain Other Documents.

The words “execute” “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent nor any Lender is under any obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent or such Lender pursuant to
procedures approved by it and provided further without limiting the foregoing,
upon the request of any party, any electronic signature shall be promptly
followed by a manually executed counterpart.

[SIGNATURE PAGES FOLLOW]

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     ALBEMARLE CORPORATION,     a Virginia corporation     By:  

/s/ Scott A. Tozier

    Name:  

Scott A. Tozier

    Title:  

Senior Vice President, Chief

Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:     JPMorgan Chase Bank, N.A.,     as Administrative
Agent     By:  

/s/ John Kushnerick

    Name:   John Kushnerick     Title:   Executive Director

 

71



--------------------------------------------------------------------------------

[LENDER SIGNATURE PAGE TO THE TERM LOAN AGREEMENT OF ALBEMARLE CORPORATION]

 

LENDER:  

Bank of America, N.A.

by:  

/s/ Christopher DiBiase

  Name: Christopher DiBiase     Title: Director   by:  

 

  *   Name:     Title:  

 

* For Lenders requiring a second signature line.

 

72